Citation Nr: 1338972	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to June 1972. He also had brief periods of active duty for training in 1969, 1970, and 1973. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  By that rating action, the RO, in pertinent part, denied service connection for an organic mental disorder claimed as PTSD.  The Veteran appealed this rating action to the Board. 

The Veteran provided testimony before a decision review officer at a hearing in December 2004 and before the undersigned Acting Veterans Law Judge at a June 2007 video conference hearing. Transcripts of the hearing proceedings are of record and have been reviewed. 

The case was previously before the Board in August 2007, March 2010, February 2011 and June 2012, at which times it was remanded for further development.  

In May 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013). The requested opinion has been provided and has been associated with the Veteran's VA claims folders.  A copy of the VHA opinion was provided to the Veteran and his representative, along with the opportunity to provide argument or evidence.  In an October 2013 written argument to the Board, the Veteran's representative indicated that he had reviewed the VHA opinion and provided argument as to the merits of the claim.  See Veteran's representative's October 2013 written argument to the Board.  

With regards to the Veteran's claim, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claim's (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  In light of Clemons, and based on the medical evidence of record that contain diagnoses of anxiety, dysthymia and non-combat PTSD, the Board has re-characterized the Veteran's claim as that listed on the title page. 

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal.


FINDINGS OF FACT

1.  The Veteran's September 1970 pre-active duty examination report does not contain any notation of any chronic psychiatric disability and he was contemporaneously evaluated as psychiatrically "normal;" thus, the presumption of soundness attaches with respect to the Veteran's psychiatric status.

2.  The competent and probative evidence of record is against a finding that the Veteran has a diagnosis of PTSD. 

3.  An acquired psychiatric disorder, to include PTSD was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include a verbal altercation during active military service in the summer of 1971.


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to the Veteran's psychiatric status.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003). 

2.  An acquired psychiatric disability, to include PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304(f), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, issued in February 2002 and October 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The October 2008 letter notified him of how VA determines disability ratings and effective dates if service connection is awarded.   Nothing more was required.  

Although the Veteran was not provided Dingess notice of until after adjudication of the claim in July 2003 (October 2008 letter from the RO to the Veteran), the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The Board notes that following the provision of the required notice, the RO readjudicated the claim in a subsequent Supplemental Statements of the Case based upon all evidence of record before the case was returned to the Board.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim decided herein, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records (STRs) and VA treatment examination records.  These records have been associated with the Veteran's physical claims files.  

The case was previously before the Board in August 2007, March 2010, February 2011 and June 2012, at which times it was remanded for further development.  In order to resolve outstanding medical questions surrounding the Veteran's claim, the Board requested a specialist's medical opinion from the VHA to determine the etiology of the Veteran's acquired psychiatric disorder, to include PTSD in May 2013.  This opinion was provided by a Board certified psychiatrist at the VA Medical Center in Omaha, Nebraska in July 2013.  A copy of the July 2013 opinion has been associated with the claims files.  The VA psychiatrist's opinion was based on a review of the entire claims files, to specifically include the Veteran's STRs and entire post-service treatment records.   

The Board finds the July 2013 VA psychiatrist's opinion to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the medical evidence has been thoroughly developed in this case.  As explained below, the competent and credible evidence fails to support a finding that the Veteran currently has a diagnosis of PTSD and that an acquired psychiatric disorder, other than PTSD is etiologically related to his period of active military service.  Thus, no additional medical examination or opinion is necessary under the circumstances of this case.

The Board finds that no further assistance is warranted with respect to service connection claim decided herein.  VA may proceed with the consideration of the claim in the analysis below.

II.  Service Connection-Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty, such as a psychosis.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002). In this case, the presumption does not apply because the evidence of record does not show that the Veteran has been diagnosed as having a psychosis.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran does not have a recognized chronic disease, such as a psychosis, this theory is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Generally, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2013). 

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a Veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28. These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

III.  Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He contends that he currently suffers from a psychiatric disorder due to a verbal altercation that he, along with his former spouse, had with a superior officer during active military service in the summer of 1971.  

At the outset, the Board finds that clear and unmistakable evidence has not been presented to establish that the Veteran had a preexisting  psychiatric disability when he entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when he entered active military service in September 1970.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In reaching the foregoing conclusion, the Board notes that on August 1969 Naval Reserves enlistment examination and September 1970 pre-active duty Reports of Medical History, the Veteran checked "Yes" when asked if he then had or ever had had frequent trouble sleeping and nervous trouble of any sort.  The Veteran wrote that he had previously had treatment for general nervousness, which was minor, in January 1967.  The August 1969 medical examiner noted that the Veteran had some anxiety on starting college, had a nervous stomach, and had some insomnia the last semester that he attended college due to financial worries and academic course load.  A September 1970 pre-active duty examination report reflects that the Veteran was psychiatrically evaluated as "normal."  Thus, despite the Veteran's reports of nervous trouble and difficulty sleeping prior to entrance to active duty in September 1970, the September 1970 medical examiner indicated that none of the Veteran's subjective complaints/responses were disabling; the Veteran was  contemporaneously evaluated as  psychiatrically "normal."  

The Veteran's reported history does not constitute clear and unmistakable evidence that he had a preexisting psychiatric disability at the time he entered active military service in September 1970.  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, no contemporaneous clinical evidence or recorded history at the time of his entrance into active military service in September 1970 has been presented.  The Board is cognizant of an April 2011 VA examiner's opinion that the Veteran's diagnosed dysthymia and anxiety disorder appeared to have had their origins prior to military service, as well as the United States Federal Circuit's decision in Harris v. West 203 F.3d 1347, 1351 (Fed. Cir. 2000).  In Harris, the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Id.  The Board finds the April 2011 VA examiner's findings to be outweighed by the July 2013 VHA psychiatrist's opinion that there was no clear and unmistakable evidence that the Veteran had an acquired psychiatric disability, to include PTSD, depression or any other mental disorder prior to service entrance [ in September 1970.]  The July 2013 VHA psychiatrist reasoned that while the Veteran had experienced some anxiety symptoms prior to service entrance, he was evaluated as psychiatrically normal.  Thus, the July 2013 VHA psychiatrist concluded that the Veteran's psychiatric symptoms did not rise to any level of a disabling [psychiatric] condition.  See July 2013 VHA opinion.  

The July 2013 VHA examiner's opinion is consistent with the above-cited STRs.  For this reason, the Board finds it to be more probative than the April 2011 VA examiner's opinion on the question as to whether the Veteran had a psychiatric disorder prior to acceptance into active military service in September 1970.  Thus, the Board cannot conclude that there is clear and unmistakable evidence that the Veteran had a preexisting  psychiatric disability when he entered service.  As such, the Board finds that the Veteran is presumed to have been in sound condition when he entered active military service in September 1970.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In view of the foregoing, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is one of direct incurrence, as opposed to aggravation of a pre-existing psychiatric disability.  

Thus, the question that remains is whether the preponderance of the evidence of record shows that the Veteran currently has an acquired psychiatric disorder, to include PTSD, which is etiologically related to his period of military service.  The Board finds that service connection for an acquired psychiatric condition, to include PTSD is not warranted.  The preponderance of the evidence of record is against a finding that the Veteran has been diagnosed with PTSD and that any other acquired psychiatric disorder (other than PTSD) is etiologically related to the Veteran's period of active military service. 

With respect to Hickson element one (1), evidence of a current disability, the  Board acknowledges that the extensive VA post-service medical evidence reflects that the Veteran's acquired psychiatric disorder has been variously diagnosed as: an adjustment disorder with mixed features; depressive disorder not otherwise specified; major depressive disorder; non-combat PTSD; mood disorder not otherwise specified; anxiety disorder not otherwise specified; dysthymia, and personality disorder.  Thus, as there is evidence of a current psychiatric disability, Hickson element (1) has been met.  

With regards to VA examiners in February 2001, October 2001, February 2005, and November 2005 having diagnosed the Veteran with PTSD and having  attributed it to his period of military service (February and October 2001 and November 2005 VA opinions), none of these VA clinicians provided any explanation as to why their diagnoses were given in their respective reports.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication]. 

Notwithstanding the holding in McClain, the Board notes that November 2008, April 2011 VA examiner and July 2013 VHA physicians collectively concluded that the Veteran did not meet the diagnostic criteria for, or have a diagnosis of PTSD.  The April 2011 VA examiner opined that in order to be diagnosed with PTSD, an individual must have experienced, witnessed, or been confronted with an event or events that involved actual or threatened death or serious injury or a threat to the physical integrity of self or others.  The Veteran, according to the April 2011 VA examiner, did not fit this criterion.  The April 2011 VA examiner's conclusion is supported by the July 2013 VHA physician's conclusion that although the Veteran had claimed that his verbal altercation with a superior officer in 1971 was a traumatic experience for him, there was no evidence that the incident resulted in the development of PTSD.  The Board finds the April 2011 VA examiner's and July 2013 VHA physician's opinions highly probative because they reconcile all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to the March 2012 opinion is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the November 2008, April 2011, and July 2013 VA physicians' opinions are based upon an evaluation of the Veteran, a review of the claims folders and a thorough analysis of all the DSM-IV criteria for PTSD, the Board finds that they are entitled to the most weight regarding their diagnoses of the Veteran's, to include a finding that he did not have a diagnosis of PTSD.  

The Board now turns to Hickson element (2), evidence of an in-service psychiatric symptomatology.  The Veteran's service treatment records show that he sought medical treatment from a neurology clinic primarily for complaints of migraine headaches in October 1971.  At that time, the examining clinician noted that the Veteran reported having a two (2) to three (3) week period of irritability and lethargy that had spontaneously cleared.  The service medical provider noted that the symptomatology probably represented a mild endogenous depressive episode.  At that time, the Veteran did not report having been involved in a verbal altercation with his superior officer.  (Parenthetically, the Board notes that a service personnel record, dated in early February 1970, reflects that the Veteran had been disrespectful to a petty officer).  Thus, in view of the foregoing, the Board finds Hickson element (2) has been met. 

With respect to Hickson element (3), nexus or relationship, between the Veteran's diagnosed acquired psychiatric disorder, other than PTSD, and his period of military service, there are VA examiners' opinions that are supportive of and against the claim.  

Evidence that is in support of the claim includes October 2001 and November 2005 opinions from two (2) of the Veteran's VA treating psychiatrists.  The VA psychiatrists collectively opined that the Veteran had major depression (October 2001), dysthymia (November 2005) and non-combat PTSD (November 2005) that were more likely than not related to his period of military service.  (See October 2001 and November 2005 VA psychiatrists' letters).  The Board finds these  opinions to be of minimal probative value as neither psychiatrist provided a rationale for their respective opinion, and there is no reason to believe that the examiners reliably applied reliable scientific principles to their facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also observes that a June 2010 VA neuropsychologist's conclusion that the Veteran had "long-standing mental health problems."  The Board finds this statement to be of minimal probative value in support of the claim because the June 2010 VA examiner did not provide a diagnosis of an acquired psychiatric disorder, nor did she offer an opinion on the likelihood that the Veteran's psychiatric disorder had been caused or aggravated by active military service.  

Evidence against the claim includes a March 2001 VA examiner's diagnosis that the Veteran had an organic mental disorder not otherwise specified that was secondary to a closed head injury 20 years previously.   The Board finds the March 2001 VA examiner's opinion to be of minimal probative value because the examiner, just like the above-referenced VA psychiatrists, failed to provide a rationale for this blanket diagnosis.  Id.  A November 2008 VA examiner's opinion is also against the claim.  At the close of a review of the claims files and mental status examination of the Veteran, to include psychiatric testing, the VA 2008 VA examiner entered an Axis I diagnosis of dysthymia.   The VA examiner concluded that the Veteran's 1971 [in-service] encounter might have shaped his life, but that it did not result in any service-related mental disorders.  The November 2008 VA examiner further indicated that the Veteran had normal cognitive functioning.  The Board finds the November 2008 VA examiner's opinion to be of greater probative value as evidence against the claim because it is based on a thorough review of the Veteran's records, psychological examination and testing of the Veteran and some medical reasoning (i.e., the Veteran's cognitive screening reflected normal functioning).  

Pursuant to February 2011 and June 2012 Board remands, the Veteran received the following VA medical opinions but has also determined that they are of minimal probative value.  At the close of an April 2011 VA PTSD examination, the VA examiner diagnosed the Veteran with Axis I diagnoses of dysthymia and an anxiety disorder not otherwise specified that were less likely as not caused by or a result of the in-service [altercation] incident.  In an August 2012 addendum, the April 2011 VA examiner concluded that the Veteran's psychiatric condition had clearly and unmistakably existed prior to service and was aggravated beyond its normal progression by an in-service injury, event, or illness.  The Board finds this rationale inadequate because it is inconsistent with the medical evidence of record.  The examiner noted that there no evidence of psychiatric treatment prior to service; however, this in contrast to the Veteran's STRs, which clearly show that he reported having received treatment for general nervousness on two Reports of Medical History reports.  In addition, the VA PTSD examiner did not address an October 1971 STR, wherein it was noted that the Veteran had reported having a two (2) to three (3) week period of irritability and lethargy that had spontaneously cleared and was found to have probably represented a mild endogenous depressive episode, or a June 1972 service separation examination report, reflecting that the Veteran was found to have been psychiatrically "normal" at discharge.  For these reasons, the Board finds the VA PTSD examiner's April 2011 opinion and August 2012 addendum to be of minimal probative value.  

The Board finds that the July 2013 VHA Board certified psychiatrist's opinion to be of the highest probative value against the claim.  After a claims file review, to include the above-cited in-service and post-service evidence, the Board certified psychiatrist indicated that the Veteran appeared to meet the diagnostic criteria for a Dysthymic Disorder.  She further opined that the October 1971 episode of depression had spontaneously resolved; thus, there was no identifiable cause and effect relationship between any specific trauma, event, or circumstance during the Veteran's period of military service and his current depressed state.  Overall, the Board certified psychiatrist concluded that it was not as likely as not the Veteran's reported psychiatric disability was causally or etiologically related to active military service due to a depressive illness, including his diagnosed Dysthymic Disorder.  The Board finds the July 2013 VHA  psychiatrist's opinion to be of high probative value because it is consistent with the STRs, namely an absence of any chronic psychiatric disability after the spontaneous October 1971 depressive episode, as evidence by his June 1972 service separation examination report reflecting that he was evaluated as psychiatrically "normal."  It is also consistent with the above-cited November 2008 VA examiner's opinion.  Thus, there is no reason to believe that the July 2013 VHA Board certified psychiatrist did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, supra. 

Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim for an acquired psychiatric disability, to include PTSD fails on this basis as well.  The claim for service connection for an acquired psychiatric disability, to include PTSD is denied.

IV. Conclusion

The Board notes that the Veteran, as well as his ex-spouse, A. M., are competent to describe his psychiatric symptoms, or observations thereof, since he was discharged from military service.  The Veteran is equally competent to identify stressful events that occurred during his period of active military service, such as the verbal altercation with his superior officer, as well as psychiatric symptoms (e.g., depression) that he experienced thereafter.  However, neither the Veteran nor A. M. has been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to whether or not the Veteran has a diagnosis of PTSD or to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was not found to have had a psychiatric disability at service entrance.  While he received treatment for a mild endogenous depressive episode in October 1971, no chronic psychiatrically disability was noted at his June 1972 service discharge examination report.  The Veteran was found to have been psychiatrically "normal."  A January 1973 VA examination report reflects that a mental status examination of the Veteran was without any psychiatric symptoms.  The first initial post-service evidence of any psychiatric disorder was not until the late 1990's, when the Veteran was diagnosed with depression.  See August 1998 VA treatment report.  More importantly, a Board certified psychiatrist has concluded that the Veteran did not have PTSD and that any resulting acquired psychiatric disorder was not etiologically related to the in-service verbal altercation.  Therefore, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


